Motion Granted and Abatement Order filed November 8, 2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00791-CV
                                   ____________

                MAN INDUSTRIES (INDIA), LTD., Appellant
                                 V.
             MIDCONTINENT EXPRESS PIPELINE, LLC, Appellee

                                    _____________

                                 NO. 14-11-00892-CV
                                   _____________

             MIDCONTINENT EXPRESS PIPELINE, LLC, Appellant
                                V.

MAN INDUSTRIES (INDIA, LTD., PRIME PIPE INTERNATIONAL, Inc., and the
         BANK OF TOKYO-MITSUBISHI UFJ, LTD., Appellees


                      On Appeal from the 133rd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-56539


                         ABATEMENT                ORDER

      On September 12, 2011, Man Industries (India), Ltd. filed a notice of appeal from
the judgment signed August 29, 2011, and the appeal was assigned to this court under our
appellate number 14-11-00791-CV.      On September 23, 2011, Midcontinent Express
Pipeline, LLC filed a notice of cross-appeal from the same judgment, which was assigned
to this court under our appellate number 14-11-00892-CV. On November 2, 2011,
Midcontinent Express Pipeline filed an unopposed motion to consolidate the related
appeals. The motion is GRANTED and we issue the following order:

      We order the appeals pending under our appellate case numbers 14-11-00791-CV
and 14-11-00892-CV CONSOLIDATED. The existing filing deadlines in case number
14-11-00791-CV will apply to both cases. The parties are directed to list both cause
numbers on any documents filed with this court.



                                        PER CURIAM




                                           2